431 F.2d 243
Clinton Joseph GASKINS, Jr., by his Gurdian ad Litem, Clinton Joseph Gaskins, Sr., Appellant,v.William Samuel FARLEY and Anise Farley, Appellees.
No. 14332.
United States Court of Appeals, Fourth Circuit.
September 17, 1970.

E. LeRoy Nettles, Dalton B. Floyd, Jr., Lake City, S. C., and John L. Nettles, Florence, S. C., on brief for appellant.
James C. McLeod, Jr., E. S. Swearingen and Willcox, Hardee, Houck, Palmer O'Farrell, Florence, S. C., on brief for appellees.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
In this diversity tort suit, plaintiff's automobile rammed defendants' legally parked automobile while the minor plaintiff was traveling at an excessive rate of speed on a well lighted road on a clear, cloudless November night. The district court granted defendants' motion for a directed verdict on the grounds that plaintiff had made out no actionable negligence on the part of the defendants, and, in any event, the minor plaintiff was contributorily negligent and reckless.


2
We have carefully reviewed the record, briefs, and appendix, and dispensing with oral argument, find no error.


3
Affirmed.